DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Burnham on 06/09/2022.

The application has been amended as follows: 

In the claims
	Claim 14, lines 1-6, “A magnet coil with reduced losses, comprising a coil core defining a common axis; and a winding having turns, the turns of the winding are wound around a common axis, the turns are distributed across a plurality of portions, the portions are mutually spaced along the common axis so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses.” has been changed to – “A magnet coil with reduced losses, comprising a coil core defining a common axis; and a winding having turns, the turns of the winding are wound around a common axis, the turns are distributed across a plurality of portions, the portions are mutually spaced along the common axis so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses; wherein the coil core has a length “l” in the direction of the axis and a distance “d” of the spacing between the portions is 0.2 l ≤ d ≤ 0.9 L.”
Claim 27, lines 1-7, “A magnet coil that is configured for reducing losses, comprising a coil core defining an axis; and4886-9459-1774.1Page 5 of 11037343/000301USPTU.S. Patent Application No. 16/948,942 Response to Final Office Action mailed March 4, 2022a winding having turns that are wound around the axis of the coil core, the turns of the winding are grouped into at least a first portion and a second portion, the first portion being fully separated from the second portion by a region along the axis that lacks the turns of the winding so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses.” has been changed to – “A magnet coil that is configured for reducing losses, comprising a coil core defining an axis; and a winding having turns that are wound around the axis of the coil core, the turns of the winding are grouped into at least a first portion and a second portion, the first portion being fully separated from the second portion by a region along the axis that lacks the turns of the winding so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses; wherein the coil core has a length “l” in the direction of the axis and a distance “d” of the spacing that separates the first portion and the second portion is 0.2 l ≤ d ≤ 0.9 L.”
Claim 19, lines 1-4, “A magnet coil according to claim 18, wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm.” has been changed to – “A magnet coil according to claim 18, wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness D, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < D < 15mm.”
Claim 31, lines 1-4, “A magnet coil according to claim 30, wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness d, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < d < 15mm.” has been changed to -- “A magnet coil according to claim 30, wherein the coil core is plate-shaped and has a rectangular base area with a width b, a length l, and a thickness D, and wherein (i) 200 mm < b < 300 mm, (ii) 350 mm < l < 450 mm, and (iii) 9 mm < D < 15mm.”
Claims 22, 28-29 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 14, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A magnet coil with reduced losses, comprising a coil core defining a common axis; and a winding having turns, the turns of the winding are wound around a common axis, the turns are distributed across a plurality of portions, the portions are mutually spaced along the common axis so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses; wherein the coil core has a length “l” in the direction of the axis and a distance “d” of the spacing between the portions is 0.2 l ≤ d ≤ 0.9 L.
In regards to claim 27, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A magnet coil that is configured for reducing losses, comprising a coil core defining an axis; and a winding having turns that are wound around the axis of the coil core, the turns of the winding are grouped into at least a first portion and a second portion, the first portion being fully separated from the second portion by a region along the axis that lacks the turns of the winding so as to reduce a magnetic flux density in the coil core during operation to reduce the energy losses; wherein the coil core has a length “l” in the direction of the axis and a distance “d” of the spacing that separates the first portion and the second portion is 0.2 l ≤ d ≤ 0.9 L.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842